Citation Nr: 1525188	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  09-46 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses in the amount of $116.85, incurred at the Dakota Clinic Pharmacy on November 7, 2008.
				

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center in Fargo, North Dakota, by which reimbursement of unauthorized medical expenses for prescription medication provided to the Veteran by the Dakota Clinic Pharmacy via the Innovis Health Center on November 7, 2008, was denied.
In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

Regarding representation, the most recent documentation of record appointing a representative is a VA Form 21-22 that was received in June  2010, in favor of Minnesota Department of Veterans Affairs.  However, other correspondence in the claims file reflects that the Veteran wished to be represented by Disabled American Veterans (DAV).  The Board accordingly sought clarification by a letter sent to the Veteran in December 2014, informing her that she must complete a VA Form 21-22 to select an authorized representative, or else proceed with the current appeal pro se, or unrepresented.  The Veteran replied to that letter in March 2015 and stated that she wished to represent herself.  The Board accordingly proceeds with the present adjudication with the Veteran pro se, or unrepresented.


FINDINGS OF FACT

1.  On November 7, 2008, the Veteran received prescription medication at the Innovis Health Center (filled by the Dakota Clinic Pharmacy) (a non-VA facility) pursuant to her bladder surgery. 

2.  The prescription medications received at Innovis Health Center, a non-VA hospital, were not previously authorized by VA.

3.  At the time of the private medical treatment at Innovis Health Center, the Veteran was service-connected for posttraumatic stress disorder; the prescription medications received at Innovis Health Center were for a non-service-connected disorder (bladder surgery).

4.  The prescription medications received by the Veteran on November 7, 2008 were for a condition that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.

5.  A VA facility was not feasibly available to the Veteran immediately following the surgery on November 7, 2008.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses in the amount of $116.85, incurred at the Dakota Clinic Pharmacy on November 7, 2008 have been met.  38 U.S.C.A. §§ 1703(a), 1725, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 17.52(a), 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim for payment or reimbursement of unauthorized medical expenses has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Payment or Reimbursement of the Unauthorized Medical Expenses

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA. 
38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 
10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination. Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 
38 U.S.C.A. § 1703(a), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone, 10 Vet. App. at 541; see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. 
§ 17.54.

In the present case, the evidence shows that the Veteran sought and obtained, in part, prior authorization for VA payment of the private medical expenses she incurred in November 2008.  Specifically, a VA authorization form shows that the Veteran was approved for two urology visits at the Innovis Health Center.  However, the authorization form specifically noted that "all medications are to be obtained through the VA."  It was further noted that medications prescribed under the authorization form were to be brought to the Fargo VAMC Pharmacy window or mailed to the Fargo VA Pharmacy with a copy of the authorization form.  Accordingly, although the Veteran was approved for her urology procedure, prior authorization for prescription medications from the private medical provided was not obtained.

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

In this case, at the time of the private medical treatment at Innovis Health Center in November 2008, the Veteran was only service connected for posttraumatic stress disorder, rated as 50 percent disabling.  The prescription medication received by the Veteran at the Innovis Health Center in November 2008 were for a non-service-connected disorder (bladder surgery) and the applicable law in this case is 
38 U.S.C.A. § 1725.  The Veterans Millennium Health Care and Benefits Act provide payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. 
§ 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal.

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Moreover, under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110), in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, a veteran must show that his or her treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.
Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006); see also Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone at 544.  That is, these criteria under 38 U.S.C.A. § 1725 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 
7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  (Note: In 2012, these criteria were amended.  The following criterion was deleted:  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized)).

The evidence includes a June 2009 statement where the Veteran reported that while in the recovery room (after her bladder surgery), she was given instruction and was handed a bag with prescriptions for her recovery period at home.  The Veteran stated that, at the time, she knew that she should have been filling the prescriptions through VA and even mentioned this to the nurse.  According to the Veteran, the nurse at the Innovis Health Center told her that there was no way of getting the prescriptions filled through VA.  The Veteran further stated that she was in "no shape" to go the VA Medical Center due to the effects of anaesthesia and followed the nurse's instructions.  

In a December 2008 statement, the Veteran reported that she underwent surgery at the Innovis Health Center on November 7, 2008.  At discharge, the Veteran stated that she was given a bag with all the things she needed for her recovery.  Included in the bag were "3 bottles of prescription medication they apparently had filled at the Dakota Clinic Pharmacy."  The Veteran further stated that she was not given a prescription that could be filled out, but instead received the bag with the medications already included.  

During the July 2014 Board hearing, the Veteran similarly testified that she was given a "bag of pills" while in the recovery room at Innovis Health Center.  See Board Hearing Transcript at pg. 7.  

After a review of all the evidence of record, both lay and medical, the Board finds that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention (i.e., taking medications prescribed immediately following an operation) would have been hazardous to life or health.  The Veteran has consistently reported that she was handed a "bag of pills" during her recovery at the Innovis Health Center.  In her June 2009 statement, the Veteran reported that while in the recovery room after her bladder surgery, she was given instruction and was handed a bag with prescriptions for her recovery period at home.  According to the Veteran, the nurse at the Innovis Health Center specifically told her that there was no way of getting the prescriptions filled through VA.  The Veteran further stated that she was in "no shape" to go the VA Medical Center due to the effects of anaesthesia and followed the nurse's instructions.  

Further, the Veteran also stated that, immediately following the operation, she was "out of it" during her stay at Innovis Health Center.  She also indicated in her substantive appeal that she was instructed prior to surgery that the procedure would not be performed unless she had someone with her that would drive her home after the procedure.  The Board also finds that a VA facility was not feasibly available to the Veteran immediately following her surgery due to the effects of general anesthesia.   

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the prescription medications received by the Veteran on November 7, 2008 were for a condition that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.  Further, the Board finds that a VA facility was not feasibly available to the Veteran immediately following the surgery on November 7, 2008 due to the effects of general anesthesia.  Accordingly, the Board finds that payment or reimbursement of unauthorized medical expenses at the Dakota Clinic Pharmacy is warranted.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Payment or reimbursement of unauthorized medical expenses in the amount of $116.85, incurred at the Dakota Clinic Pharmacy on November 7, 2008, is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


